DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 05/31/2022 has been considered and entered.  The response has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.  The amendment also necessitates new grounds of rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claim 1 recites planar substrate layer which is not supported by applicant’s disclosure as originally filed.  Nowhere in the specification is a shape of the substrate described as planar, or that the substrate has no protrusions according to applicant’s description of the planar surface in the Remarks dated 05/31/2022.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites that the substrate is planar but also recites that it has a thickness which is ambiguous as the term planar by definition is directed to a two-dimensional surface.  Applicant’s remarks dated 05/31/2022 also appears to define planar as not having surface roughness such as protrusions or dips.  That definition appears to be a definition of a smooth surface rather than a planar surface.  Also, the term planar substrate is ambiguous as it is unclear what the term planar is relative to.  For instance, the term planar cannot be relative to itself where the substrate itself is the base layer.  However, for the sake of examination, so long as similar bearings/members/parts as the applicant’s disclosure are taught, it is understood have having similar planar structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al. (US 2010/0080497)
In regards to claims 1, 15, Jaeger teaches plain bearing (title).  The bearing has a metallic substrate and a sliding layer [0002].  The bearings directed for use in automotive parts such as door hinges, pedals, shock absorber etc. [0003].  The substrate is an aluminum alloy, such as AA3005 and having a thickness which can be from 0.5 mm to 2.5 mm [0009].  The sliding material consists of a polymer such as polytetrafluoroethylene (PTFE), and an adhesive layer having a thickness of from 5 to 20 m (0.005 to 0.02 mm) [0011].  Since the friction material is the same as used in the claims, it would be expected to possess similar elongation at break property.  Jaeger teaches the bearing which can be made of aluminum alloy such as AA3005, which is similar to AA3003 in composition and thus would be obvious.  While the substrate can have wall-like elevations, the adhesive layer completely covers up the wall-like elevations and completely fills the depressions on the surface of the substrate thus making it planar [0011].
However, it is argued that the roughness of the surface of the substrate for promoting adhesion does not make the substrate of Jaeger non-planar, as a planar surface may include depressions and/or elevations on the surface due to roughness.  The lack of depressions and elevations is the definition of a smooth surface rather than a planar one.  A planar surface with surface roughness would still generally be considered a planar surface.
The substrate of the plain bearing of Jaeger would be similarly expected to be planar as those applicants’ substrate as they are directed to similar automotive members/parts as the applicant’s invention [see 0003 of applicants’ specification].
In regards to claim 3, Jaeger teaches the bearing wherein the substrate is aluminum alloy such as AA3005.  AA3005 is known to have the claimed composition according to makeitfrom.com (https://www.makeitfrom.com/material-properties/3005-AlMn1Mg0.5-3.0525-A93005-Aluminum).
In regards to claims 4, 5, Jaeger teaches the bearing having the claimed components and thus would be expected to have similar properties such as tensile strength and yield point.
In regards to claim 6, Jaeger teaches the bearing which is a bearing bush having cylindrical shape and thus provides an axial bearing [0024].  The bearing can comprise a flange for the cylindrical bush, thus providing a radial flange [0025].
In regards to claim 7, 18-20, Jaeger teaches the bearing as previously stated.  While the dimensions such as thickness of flange, length, radius and diameter of the bearing is not specified, they are parameters that would be routinely optimized to fit the specification of use.  For instance, Farbaniec et al. (US 2004/0057780) similarly teaches bearings useful for automotive door hinges, pedals etc. [0006].  The bearings can have inner diameter of 13.7 to 13.8 mm, outer diameter of 25.4 to 25.5 mm and a length of 24mm in Example 1 [0048].  In another example the bearing has internal diameter of 6 to 30 mm, external diameter of 10 to 70 mm [0049].  The inner radius is half of the inner diameter and thus overlaps the claimed range.  Flanges would have thicknesses that are fraction of the length of the bearing by design and thus would have a thickness lower that the recited diameters.  It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have provided the bearings of Jaeger to have similar dimensions as those of Farbaniec, as they are directed to similar bearings for similar uses.
In regards to claim 8, Jaeger teaches the bearing having an adhesive layer between the substrate and the low friction sliding layer [0011].
In regards to claim 9, Jaeger teaches the bearing having adhesive layer with thickness of 0.005 to 0.02 mm as previously stated, which obviates the claimed range.
In regards to claim 10, Jaeger teaches the bearing having the adhesive layer as claimed.
In regards to claim 11, Jaeger teaches the bearing having the substrate thickness of 0.5 mm to 2.5mm thus obviating the claimed.
In regards to claim 12, Jaeger teach the bearing having the sliding layer with thickness of between 100 microns to 250 microns (0.1 to 0.25 mm) [0021].
In regards to claim 13, Jaeger teaches the bearing wherein the thickness of the substrate layer can be from 0.5mm to 2.5mm as previously stated.  The claimed thickness of less than 0.5 mm is so close as to be obvious, as the number, 0.49999 mm, is less than 0.5mm but is at the same approximately 0.5 mm.
In regards to claims 14, 15, Jaeger teaches the bearing having the claimed limitations as previously discussed.
In regards to claims 16, 17, Jaeger teach the bearing which can comprise a longitudinal slit/gap in the cylindrical bush thus providing an axial split or gap [0024, 0025].

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue that the substrate layer of Jaeger is not planar due to wall-like elevations etc., which is not persuasive.
Jaeger teaches that the adhesive layer completely fills the depressions on the surface of the substrate and thus covers up the wall-like elevations [see 0011].  Also, the presence of roughness in the substrate of Jaeger does not make the surface non-planar, it just indicates that the surface of the substrate is not smooth.  A planar substrate may still have surface roughness.
Previously applicants argued that the inventive examples demonstrate unexpectedly improved results of the use of AA3003 aluminum alloy over AA3005 aluminum alloy of Jaeger.  The argument is not persuasive.
The sole inventive example is not commensurate in scope with the claims.
A single example is not sufficient to support the breadth of the claims which allows for the aluminum alloy to have any suitable thickness of less than or equal to 0.66mm, allows for the use of any suitable adhesive layer and any suitable low friction material having an elongation break of at least 23%.
The results are not persuasive.
The sole inventive example in paragraphs 0054, 0055 of applicant’s specification is directed to bearing A having 3003 aluminum alloy and having a low friction layer including ptfe with thickness of 0.5 mm which is compared to a bearing G having a similar 3003 aluminum alloy with a low friction ptfe layer with thickness of 1 mm and bearing F having a 3005-aluminum alloy with ptfe low friction layer having thickness of 0.75 mm.  The bearing A (having AA3003) achieved a higher flange width that the bearing F (having AA3005) and bearing G (having AA3003) which is not demonstrate any improvement of AA3003 over AA3005 since the result similarly show that bearing G (having AA3003) was inferior.
Applicants have thus failed to provide a demonstration of unexpected results with examples that are commensurate in scope with the claims and sufficient to rebut the case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771